Citation Nr: 1342641	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to January 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran claims that he has a psychiatric disorder due to or aggravated by active service.  Specifically, he notes being discharged for misconduct and drug abuse, and the stress after being transferred to a larger ship where he had difficulty fitting in and the commanding officer pressured him to excel.

Although the Veteran's service medical records show two referrals for a psychiatric evaluation, they do not show any complaints, findings, or diagnoses of depression.  In September 1980, he was seen after admitting to homosexual experiences and found to have no mental disturbance.  In May 1982, he was seen after being caught with marijuana and a knife.  He was noted as exhibiting bizarre and aggressive behavior and deterioration in work performance, and found to have a personality disorder.  His service personnel records have not been associated with the claims file.

During an October 2009 VA examination, the Veteran reported being depressed since childhood.  He noted that he had been beaten by his parents but only when he misbehaved and he considered it normal for the times.  He also noted that his father had been physically abusive to his mother but not to him, except for one time when he was beaten by his father while protecting his mother.  He added that witnessing and hearing his father abusing his mother caused him to wet his bed till age 13.  He further noted that his parents separated when he was seven and he felt depressed because not having a father made him feel inferior to other kids.  He stated that he had been discharged from service after spreading gallons of oil over his body.  He could not explain why he did that but suggested that he may have been depressed.  He stated that he had wanted to make a career out of the Navy and being discharged had lowered his self-confidence and affected his ability to work after service.  The examiner provided diagnoses of major depressive disorder and polysubstance dependence.  The examiner opined that the major depressive disorder was not due to or aggravated by service, to include being discharged, but rather a result of childhood abuse and substance abuse.

In an August 2011 statement and during the Board hearing, the Veteran contested the examiner's opinion that his psychiatric disorder was the result of childhood abuse.  He asserted that he had not been abused as a child and the examiner took any such statement out of context.  Although the examination report shows that the Veteran's father abused his mother, the report does not show that he was abused except for one instance and other than as punishment for misbehaving.  The Board also notes that the examiner's review of the claims file appears to have been incomplete.  The examiner only noted VA medical records dating from 2007.  However, the claims file contains VA medical records dating back to May 1999, contained in the records from the Social Security Administration.  Thus, the Board finds that another examination and opinion, based on a complete review of the claims file, are needed.  

Further, because of the Veteran's assertion that his early discharge from service caused or aggravated his psychiatric disorder, and the service medical record indicating a deterioration in work performance, the Board finds that his service personnel records may be relevant to his appeal and should be obtained. 

Lastly, in May 2011, the Veteran informed the RO that his treating physician at the Providence VA Medical Center (VAMC) had updated his records and indicated that the update was favorable to his claim.  Later that month, the RO associated with the claims file additional records from the Providence VAMC.  However, those records only consist of two treatment notes, one dated in January 2011 and the other dated in March 2011, and do not contain any statements by the treating physician that are particularly favorable to the Veteran.  Thus, despite the RO's effort, the update of the records discussed by the Veteran may not have been obtained.  The Veteran receives ongoing treatment at the Providence VAMC but, except for those two treatment notes, the claims file contains treatment notes dated only to June 2010.  Thus, to ensure a complete record, all treatment notes since June 2010 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel records.

2.  Obtain any records of treatment from the Providence VAMC since June 2010.

3.  Then, schedule the Veteran for an examination to determine the nature and etiology of his psychiatric disorder.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether the Veteran's psychiatric disorder is at least as likely as not (50 percent or greater probability) the result of active military service, or related to the complaints during service.  The examiner should also provide an opinion whether it is at least as likely as not that a mental disorder was present in service.  The examiner should address the Veteran's service medical records and any service personnel records obtained, VA medical records including those contained in the SSA records, and the prior VA examination report.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, particularly regarding any child abuse.  The examiner should provide a complete rationale for all conclusions.  

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

